Exhibit 10.44 EMPLOYMENT AGREEMENT This Employment Agreement (the “Agreement”), dated as of September 25, 2007, by and between ULURU DELAWARE INC., a Delaware corporation, a wholly owned subsidiary of ULURU Inc., a Nevada corporation, both located at 4452 Beltway Drive, Addison, Texas, 75001 (collectively the “Company”), and Renaat Van den Hooff, an individual residing at 315 McClenaghan Mill Road, Wynnewood, Pennsylvania, 19096 (the “Executive”). W I T N E S S E T H: WHEREAS, the Company desires Executive to serve as the Company’s Executive Vice President - Operations; and WHEREAS, in order to induce Executive to agree to serve in such capacity, the Company hereby offers Executive certain compensation and benefits of employment, as described herein. WHEREAS, Executive is willing to serve in this position on the terms and conditions hereinafter set forth; NOW, THEREFORE, in consideration of the promises and of the mutual covenants contained herein, the Company and Executive hereby agree as follows: 1. Employment The Company hereby agrees to employ Executive and Executive hereby agrees to be employed upon the terms and conditions hereinafter set forth. 2. Nature of Employment During the term of this Agreement, Executive shall serve as Executive Vice President - Operations and shall have such responsibilities and authority consistent with such a position as may be reasonably assigned to him by the President and Chief Executive Officer. Executive shall devote substantially all of his business time and attention and best efforts to perform successfully his duties and advance the Company’s interests. Executive shall abide by the Company’s policies, procedures, and practices, as they may exist from time to time and provided that they have been delivered in written form to Executive. Executive shall be responsible to the President and Chief Executive Officer, rendering the services and performing the duties consistent with his position prescribed by the President and Chief Executive Officer. The Executive also may provide services as a volunteer or director to charitable, educational or civic organizations, act as a member, director or officer of any industry trade association or group, and he may serve as a trustee, director or advisor to any family companies or trusts, provided that such endeavours do not materially interfere with Executive obligations under this agreement. The Executive shall be employed at the Company’s offices in Addison, Texas, and his principal duties shall be performed in accordance with an agreed upon commuting schedule between Wynnewood, Pennsylvania and Addison, Texas, except for business trips reasonable in number and duration. 3. Term The employment of the Executive hereunder shall begin on the date hereof and shall continue in full force and effect for a period of two (2) years, and thereafter shall be automatically renewed for successive one-year periods unless the Company gives the Executive written notice of termination within six (6) months prior to the end of any such period or until the occurrence of a Termination Date, as defined in Section 6 (the "Term"). - 1 - 4. Compensation 4.1. As compensation for the Executive’s services during the Term, the Company shall pay the Executive an annual base salary at the rate of Three Hundred Thousand Dollars ($300,000), payable in accordance with the Company’s reasonable policies, procedures, and practices, as they may exist from time to time.
